Citation Nr: 0324447	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  02-06 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a right hip disorder, 
claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel

INTRODUCTION

The veteran had active service from March 1966 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Sioux Falls, South Dakota (RO).  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) did not 
apply retroactively, and overruled both Holliday and Karnas 
to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  As 
the VCAA became law in November 2000 and as the veteran filed 
his claim in January 2001, provisions of the VCAA are 
applicable to this pending appeal.  Further, the veteran was 
issued a VCAA notification letter in February 2001.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002).  
In this case, the RO has not yet developed the medical 
evidence to the extent necessary to decide equitably the 
veteran's claim.  

In this regard, service connection may be granted when the 
evidence shows that a particular disability is proximately 
due to or the result of a disability for which service 
connection has already been established.  38 C.F.R. § 3.310(a 
(2002).  The Court has stated that when a service-connected 
disorder causes an increase in disability to a nonservice-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995); see also, Boyer v. West, 12 Vet. App. 142, 144 
(1999).  

In this case, service connection has been established for 
disabilities involving, in pertinent part, the veteran's 
knees and low back.  The veteran and his representative have 
collectively asserted that service connection should be 
established for a right hip disability as secondary to a 
service-connected disability or disabilities.

In September 2002, the RO afforded the veteran a VA spine 
examination; however, the report of that examination is 
inadequate.  At the conclusion of that examination, the 
examiner, responding to the question of whether a 
degenerative hip can be caused by leg length discrepancy or 
by knee problems, indicated that he was unaware of such a 
relationship.  A VA examiner in March 2001 also indicated 
that it was his medical opinion that it was less than likely 
that the veteran's service-connected knee conditions are the 
cause of his right hip degenerative joint disease.

The Board notes that the neither of the opinions obtained by 
VA address the collective impact of the veteran's service-
connected bilateral knee disorders and his low back disorder 
on the right hip disability at issue.  Moreover, the Board 
finds that additional medical opinion is necessary to address 
the matters set forth in Allen, supra.  

As a final note, the Board observes that a March 2003 
hospitalization report documenting a right hip arthroplasty 
conducted at the VA Medical Center in Sioux Falls, South 
Dakota (VAMC) is included in the claims file.  The 
hospitalization report indicated that the veteran was to 
receive further treatment of his right hip at the VAMC.  In 
the instant case, the RO has not considered the March 2003 
hospitalization report, and medical records dated after March 
2003 have not been requested or received from the VAMC.  The 
RO should ensure that all subsequently created records are 
obtained and those records as well as the ones already of 
record are considered in any subsequent adjudication of the 
issue on appeal.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:  

1.  The RO should contact the VA Medical 
Center in Sioux Falls, South Dakota, and 
obtain any and all outpatient treatment 
records, notes, discharge summaries, 
consultation reports, lab findings, 
imaging (X-Ray, MRI, CT scan), 
procedures, problem lists, and confirmed 
diagnoses for the veteran's right hip 
dated March 2003 to the present.  If no 
such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

2.  The RO should return the claims 
folder to either the examiner who 
examined the veteran in September 2002 or 
to another similarly qualified physician.  
The examiner is requested to review the 
claims folder, paying particular 
attention to the various medical opinions 
of record, and offer opinions and 
comments to following: 

(a)  Is it at least as likely as 
not that the veteran's right hip 
degenerative joint disease is 
proximally due to, or the result, 
of his service-connected right 
knee, left knee, or low back 
disorders, or due to the combined 
effect of such disabilities?  

(b)  If the answer to question (a) 
is no, is it at least as likely as 
not that the veteran's service-
connected disabilities, either 
singly or in combination with each 
other, aggravate the veteran's 
right hip degenerative joint 
disease?  .

(c)  Please comment on the opinion 
offered by the May 2002 VA examiner 
as to why the veteran's right hip 
pain was etiologically related to 
the left leg injury the veteran 
incurred during active service and 
attempt to reconcile the multiple 
medical opinions of record. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

3.  The RO should then review the record, 
including the March 2003 hospitalization 
report, the medical opinions obtained 
pursuant to this remand, and any other 
evidence added to the record since 
issuance of the October 2002 supplemental 
statement of the case, and readjudicate 
the veteran's claim.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




